REGAN, Judge.
Plaintiff, Illinois Central Railroad Company, instituted this suit against the defendants, Muller’s Sanitary Dairy, a commercial partnership and the partners individually, endeavoring to recover the sum of $2,392.55, representing property damages to its locomotive, crossing gate, and signal system as the result of a collision on the crossing at Central Avenue in Jefferson Parish which occurred on December 21, 1956, when defendants’ wrecker was parked on the southbound track by the driver, who had left the wrecker to adjust the cable being used to tow a dairy truck.
Defendant answered and admitted the collision but asserted that defendants’ driver was not negligent and the sole cause of the accident was the negligence of the operator of plaintiff’s train; in the alternative the defendants pleaded the contributory negligence of the plaintiff’s agents.
From a judgment in favor of the plaintiff in the amount of $2,392.55, the defendants prosecuted this appeal.
Inasmuch as the amount in dispute exceeds $2,000 we have no jurisdiction of this appeal.1 Therefore, exercising the discretion vested in us,2 we will transfer the appeal to the Supreme Court.
It is therefore ordered, adjudged and decreed that this appeal be, and it is transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer is to be made within sixty days after this judgment becomes final, and if not so made, the appeal is to be dismissed; defendant-appellant is to pay the costs of appeal in this court, and the remaining costs are to await final determination of this matter.
Appeal transferred to Supreme Court.

. LSA-Const. of 1921, Art. 7, §§ 10, 29.


. LSA-R.S. 13:4441.